Title: To George Washington from Bryan Fairfax, 28 April 1799
From: Fairfax, Bryan
To: Washington, George



Dear Sir
London April the 28th 1799.

I was much pleased last week in receiving Your Favor of the 20th January by the Hands of Mr Dandridge. And tho’ I am thinking now of my Return, and with anxious expectation of being able to set off in a few weeks yet I could not omit acknowledging the Receipt of it, so sensible am I of the Favor you continue to do me.
I am very glad to find that some of the Letters I mustered up resolution eno. to write on my Arrival have got safe to hand, especially those to you, for I was then very weak indeed, but at present am very well and have continued so for a Week past which is I think a longer space of uninterrupted Health than I have had Since Christmas, having been afflicted most of the winter at York with my old complaint. I thank God for my present good State and

the Prospect of it’s continuance. At York I heard that you were very ill last Summer, but had the Pleasure of hearing at the same time that you were quite recovered in October.
With respect to your having acceded to the wishes of your Country in taking the Command of the Army I was persuaded it proceeded from a Desire of serving it at a time when it was earnestly required, and this when I heard it wondered why you would accept of an inferior command after having filled the highest Station so long. In my opinion it was one Instance among many of your preferring the public good to every other consideration. Yet still I hope that You will have no Occasion for any further operations than the present preparations, for with you I trust in a kind providence, and several times have hoped that as America had so lately undergone a long course of Affliction that she wo’d not for many years experience any of the great troubles of War, especially as She felt of late the Scourge of Pestilence, or something like it.
I thank you sincerely for your Prayers & good wishes with respect to my restoration to Health & to my Family and Friends, which would now prove a great Blessing even in the decline of Life. My Brother when he was the first time with his Family in England I heard should say that he felt like a Fish out of Water, which I have often thought of since my Arrival.
When I was in England before I compared myself to an Indian who longed for his native Woods—But that strong desire did not come upon me ’till I had been some months here—But now in a measure I had it from my first arrival—Yet this seems to be a desireable country to live in, but a Man must be born here to relish it much, because of that natural Attachment to one’s native Land.
With respect to the other Objects of my voyage for which you are pleased to express also your good wishes, particularly the matter of Estates to which I may be entituled, I have been often told from time by Friends that I should finish one thing first—one thing at a time—And this has kept me more in the dark than I need have been—And I have at last got more insight by having recourse to the Study of the Law myself than I had otherwise thro’ these delays been able to obtain. And I have also had the Caution of Friends—that tho’ the object may be great—the Uncertainty of the Law is such that a man should be very wary in engaging in it. These things have hitherto kept me from going further than the Outlines of Enquiry and that too superficially to avail much.

One Friend indeed in a Letter mentions some in Possession being alarmed at hearing of my Arrival—Yet think it very hard that those who have long been in Possession should now be disturbed.
I am very sorry to find that the Spirit which had been observed before I left home seems rather to increase, but I hope it will not continue, and that it may please God to restore a Spirit of Concord & Unanimity, and this for the same Reason as has been already mentioned, because America has lately undergone a long scene of troubles. As a Man of Peace it is very irksome to me to see such growing Dissentions, being convinced that they originate from an evil Spirit, who can influence & blind the minds of men whenever permitted so to do—So that we must always look ultimately to the supreme disposer of all things.
The Winter here has been very severe, & continued long—& every Body speaks of the present Spring as uncommonly disagreeable from the much Rain & much cold damp Air. The Drougth you had last Fall perhaps might have aided the destructive Fever at Phila. which I find raged with violence—But the Fly is an alarming circumstance to the Farmer. Lord Hawke is a great Farmer in Yorkshire—I forget many particulars—one thing I remember—He makes or has made 2800 Bushels of Oats in a year. His being much engaged in this Line caused us to have much conversation about You, and I was sorry that I was not better qualified than I was to give him more particular Information than I did—He was surprised however to find that your Wheat Fields scarcely produced ten Bushels to the Acre, as their Lands yeild a short Crop when they produce but twenty. He seemed to dwell much upon the practice they have of studying the nature of the Soil, and the successive as well as the kind of successive Crops they intend to raise from it. He did not begin with wheat after a Fallow as I always thought was the Custom here according to what I have read from the old Books, but with some other Sort, such as Turneps—Clover—& something else—making the Process very different from what I had been accustomed to understand it—Such as wheat first after being well manured, then Oats & Barley—then clover for two or three years—Lord Hawke was exceedingly kind to me in instances that shewed a friendly temper.
This of Farming reminds me to inform you that I have not had the Pleasure of seeing Sir John Sinclair—and it has happened unexpectedly—Before I went the last time to York I called at the

House then with an Intention of leaving my Address as usual but after the Coachman had knocked long & no one appearing I returned—And this since my ⟨Return⟩ I called again—& found the House seemingly empty.
And now I cannot but repeat how very friendly Lord Buchan has been by Letter⟨s⟩ from him & also introductory to others—His Brother & his Sister also, Lady Ann Erskine who succeeds the Countess of Huntingdon in her extensive Concerns—for in this Lady I find another Sister as well as Relation—We became soon acquainted and have continued to be very friendly—I am going this moment to see her at 5 o’Clock and expect the Satisfaction of drinking tea with her, & then hearing the Organ & a good Sermon at the Chapel which adjoins the House. Going to her House has afforded me the best Entertainment I have had in England, For my Time has been mostly an unhappy time since I left Home, and some part of it distressing, such as I have passed at home under Spells of the Cholic.
I have Reason to be very thankful to You for the Attention You have been pleased to pay to my Wife & Family—& was much pleased to hear that you & Mrs Washn had dined lately at Mt Eagle. I now conclude with my best Compliments to Mrs Washington, Miss Custis if still so & all the Family at Mt Vernon, & beg you to accept of Assurances of the greatest Regard & unabated Affection from Dr Sir Yr most obliged & Obedt St

Fairfax


I have seen lately in a Book Mr King lent me, two Views, one of Mt Vernon Ho. & the Hill before it, & the other of the River from thence, both as unlike the true Prospects as they could well be. The Author, a late Traveller, who like most other travellers seems to have received the 1st Information—Yet not many mistakes as I expected.

